DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/711,994 filled on 12/12/2019.
Claims 1-2 are presented for examination.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels, such as, in Fig. 1, the reference number “6” to be labeled as “Electronic control unit 6” or “ECU 6”, the reference number “62” to be labeled with “setting part 62”, the reference number “101” to be labeled with “braking system 101”, the reference number “5” to be labeled with “actuator 5”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control part” in claim 1, and “setting part” in Claims 1-2, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-2, claim elements “control part in claim 1, and “setting part” in claims 1-2; are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, the specification and the drawings, filed on 12/12/2019, simply cites “control part 61” and “setting part”. There is no disclosure of any particular structure for the claimed “part” (whether it is a hardware or software) to perform the corresponding functions in claims 1-2. 

Claim 2 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claim 1. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for the claimed “part” to perform the claimed functions in claims 1-2. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not 
Therefore, the claims 1-2 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claim 2 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claim 1.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2019/054189, attached English translate is used for claim mapping) (hereinafter Saito) in view of Jeon et al. (US 2017/0066331) (hereinafter Jeon).

Claim 1. Saito teaches a brake controller (See Para. [0027], “control unit 92”) changing an effect correlation value correlating to an effect of braking in a first braking system provided in a vehicle in accordance with a vehicle condition of the vehicle (See Para. [0029], “The gradient (increasing speed) and distribution of the braking forces g (F) and g (R) may be appropriately changed according to the characteristics of the vehicle, the condition of the road surface, and the like”, and/or Para. [0039], “the control unit 92 increases the target braking force G (the abovementioned "value representing the deceleration required for the vehicle") as the amount of change in the braking operation obtained from the detected value of the stroke sensor 81 increases. Specifically, the control unit 92 calculates G in step S2 based on the change gradient of the stroke amount. The larger the change rate of the stroke amount (change amount of the brake operation), the larger the target braking force” ), comprising:
a control part generating a braking force by at least one of the first braking system and a second braking system different from the first braking system (See Para. [0010], “The front braking device 1F includes a hydraulic braking mechanism generates braking force using hydraulic pressure of the brake fluid” and Para. [0012], “The rear braking device 1R includes electric braking mechanisms 7RL and 7RR that generate braking force using the power of an electric motor”. Hence changing an effect correlation value correlating to an effect of braking) in a case where the vehicle condition is a first condition different from that in a case where the vehicle condition is a second condition (See Para. [0029], “The gradient (increasing speed) and distribution of the braking forces g (F) and g (R) may be appropriately changed according to the characteristics of the vehicle, the condition of the road surface, and the like”, and Para. [0039], “when the increasing gradient of G (the stepping speed of the brake pedal 3) is large, the braking force intended by the driver is l large, and the final value of G (the amount of depression of the brake pedal 3) is large”, and Para. [0043], “the higher the relative speed, the larger the target braking force G (the smaller the relative speed, the smaller the target braking force G), which is required of the vehicle in the follow-up control to the preceding vehicle and the emergency avoidance control of  obstacles. The control mode can be appropriately switched according to the deceleration. For example, during follow-up control to the preceding vehicle, the smaller the difference in speed between the preceding vehicle and the own vehicle, the smaller the target braking force G”); and
a setting part setting the effect correlation values so as to be different from each other in the case where the vehicle condition is the first condition and in the case where the vehicle condition is the second condition (See Para. [0023], “ the control unit 92F corrects G1 and G2 to smaller values G1 ′ and G2 when the vehicle speed is high than when the vehicle speed is low. When the road surface μ is small, G1 and G2 are corrected to smaller values G1 ′ and G2 ′, respectively, than when the road surface μ is large ′ when the vehicle speed is high than when the vehicle speed is low. In other words, when the road surface μ is large, G1 and G2 are corrected to larger values G1 and G2 ″, respectively, than when the road surface μ is small. For the road surface μ, for example, a value estimated in ABS control can be used”. Additionally, see Para. [0043]-[0045], “The amount of the above correction can be appropriately set for each of the vehicle speed, the road surface μ,” same as claimed). The examiner notes that the claimed limitations are broad and in broadest reasonable interpretation, the prior art Saito discloses all the conditions of the claimed invention and  therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Saito 
Nevertheless, Saito does not explicitly spell out, generating a braking force based on a braking distribution ratio; and 
However, Jeon teaches, generating a braking force based on a braking distribution ratio (See Para. [0016], “braking force distributed based on a reference braking distribution ratio”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Saito with the teaching of Jeon to incorporate the feature in order to improve further vehicle stability. 

Claim 2. The teaching of Saito as modified by the teaching of Jeon teaches the brake controller according to claim 1,
wherein the first condition is a condition in which a vehicle speed is lower than a prescribed value (See Saito, Para. [0023], discloses “the vehicle speed is low),
the second condition is a condition in which the vehicle speed is equal to or higher than the prescribed value (See Saito Para. [0023], [0029], [0043], discloses “the vehicle speed is high), and
the setting part reduces the effect correlation value to be lower in the case where the vehicle condition is the first condition than in the case where the vehicle condition is the second condition (See Saito Para. [0023], “when the road surface μ is small, G1 and G2 are corrected to smaller values G1 and G2. In other words, when the road surface μ is large, G1 and G2 are corrected to larger values G1 and G2”, hence reduces the effect correlation value to be lower in the case where the vehicle condition is the first condition than in the case where the vehicle condition is the second condition. Additionally see, Saito Para. [0043], “the higher the relative speed, the larger the target braking force G (the smaller the relative speed, the smaller the target braking force G”, hence reduces the effect correlation value to be lower in the case where the vehicle condition is the first condition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunz et al. (WO2012034740A1), discloses “HYDRAULIC BRAKE SYSTEM AND METHOD FOR OPERATING THE LATTER”;
Yanagida et al. (US 2016/0236672), discloses “RUNNING CONTROL DEVICE FOR VEHICLES”;
DE 102010040854 A1, discloses “Hydraulic Brake System And Method Of Operation”;
Kashiwai et al. (US 20170240154 A1), discloses “BRAKING DEVICE FOR ELECTRIC AUTOMOBILE”;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664